DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/16/19 was considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “color filter layer on a side of the touch substrate” and the “thin film transistor array on a touch of the touch substrate” (claims 10, 16, 18 and 20); the touch display device (claims 9-10 and 15-20); and the method steps of “coating a photoresist material” and “exposing and developing the coated photoresist material” (claim 13) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7, 9-11, and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (CN 105629548, corresponding to US 2018/0081218, cited by Applicant).Regarding claim 1, Wang discloses a touch substrate having a touch area, wherein the touch substrate comprises (Figs. 1 and 2c, [0038 and 0049-0051], substrate 10):	a base substrate having a first surface (Figs. 1 and 2c, [0038 and 0049-0051], base substrate 100 with upper first surface);	a first over coat layer on the first surface (Figs. 1 and 2c, [0038 and 0049-0051], black matrix 120); 	a first touch electrode on the first over coat layer (Figs. 1 and 2c, [0038 and 0049-0051], touch electrode 160); and 	a second over coat layer on the first touch electrode (Figs. 1 and 2c, [0038 and 0049-0051], second overcoat layer 180),	wherein the first touch electrode is located between the first over coat layer and the second over coat layer, and the second over coat layer covers at least the first touch electrode (Figs. 1 and 2c, [0038 and 0049-0051], the first touch electrode 160 is located between the first over coat layer 120 and the second over coat layer 180, and second overcoat layer 180 covers the first touch electrode 160), and	wherein an area of at least one of the first over coat layer and the second over coat layer is less than an area of the first surface in the touch area (Figs. 1 and 2c, [0038 and 0049-0051], as shown in Fig. 1, base substrate 100 has an area that is greater than the area of first overcoat layer 120 in the touch area of region defined by outermost touch electrodes of display substrate 10).  
	Regarding claim 2, Wang discloses the touch substrate according to claim 1, 
	Regarding claim 3, Wang discloses the touch substrate according to claim 2, wherein the first touch electrode is formed by an intersection of a plurality of metal wires and has a grid shape (Wang, Figs. 1 and 2c, [0038 and 0049-0051], as shown in Figs. 1 and 2c, the orthographic projection of the first touch electrode 160 has the same shape as the black matrix or first over coat layer 120 to form a row/column grid of touch electrodes; [0011] touch electrodes formed of metal). 	Regarding claim 7, Wang discloses the touch substrate according to claim 1, wherein the second over coat layer further covers the first over coat layer (Wang, Figs. 1 and 2c, [0038 and 0049-0051], as shown in Figs. 1 and 2c, the second over coat layer 180 covers the first over coat layer 120 to form a row/column grid of touch electrodes).  
	Regarding claim 9, Wang discloses a touch display device, comprising the touch substrate according to claim 1 (Wang, Figs. 1 and 2c, [0001, 0038 and 0049-0051], display substrate of display device with touch electrodes for touch sensor).  
	Regarding claim 10, Wang discloses the touch display device according to claim 9, wherein the touch display device further comprises: 	a color filter layer on a side of the touch substrate adjacent to the base substrate (Wang, Figs. 1 and 2c, [0038, 0041 and 0049-0051], color filter layer 140a-c); or 	a thin film transistor array layer on a side of the touch substrate adjacent to the base substrate.
	Regarding claim 11, Wang discloses a method for manufacturing a touch substrate, the touch substrate having a touch area, wherein the method comprises (Figs. 1 and 2c, [0038 and 0049-0051], substrate 10 has touch area defined by outer most area of touch electrode 160): 	forming a first over coat layer on a first surface of a base substrate (Figs. 1 and 2c, [0038 and 0049-0051], black matrix 120); 	forming a first touch electrode on the first over coat layer (Figs. 1 and 2c, [0038 and 0049-0051], touch electrode 160); and 	forming a second over coat layer covering the first over coat layer and the first touch electrode (Figs. 1 and 2c, [0038 and 0049-0051], second overcoat layer 180), wherein an area of at least one of the formed first over coat layer and the formed second over coat layer is less than an area of the first surface in the touch area (Figs. 1 and 2c, [0038 and 0049-0051], as shown in Fig. 1, base substrate 100 has an area that is greater than the area of first overcoat layer 120 in the touch area of region defined by outermost touch electrodes of display substrate 10).
	Regarding claim 15, this claim is rejected for the same reasons recited with respect to the rejection of claim 9.  
	Regarding claim 16, this claim is rejected for the same reasons recited with respect to the rejection of claim 10.
	Regarding claim 17, this claim is rejected for the same reasons recited with respect to the rejection of claim 9.  
	Regarding claim 18, this claim is rejected for the same reasons recited with respect to the rejection of claim 10.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-5, 14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Chung et al. (US 2014/0218322, hereinafter “Chung”).	Regarding claim 4, Wang discloses the touch substrate according to claim 3, wherein the first over coat layer comprises a plurality of first strip-shaped portions which intersect with one another and form a grid shape (Wang, Figs. 1 and 2c, [0038 and 0049-0051], black matrix 120 forms an intersecting grid shape as shown in Fig. 1 with .
	Chung teaches forming a black matrix with a greater width than the touch sensing wires to have wherein a width of at least a part of the first strip-shaped portions (black matrix portion) is greater than a line width of the metal wires ([0012]).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein a width of at least a part of the first strip-shaped portions is greater than a line width of the metal wires, such as taught by Chung, for the purpose of not having light interrupted by the wires (Chung, [0085]).
	Regarding claim 5, Wang discloses the touch substrate according to claim 4, wherein the second over coat layer comprises a plurality of second strip-shaped portions which intersect with one another and form a grid shape (Wang, Figs. 1 and 2c, [0038 and 0049-0051], second overcoat layer 180 forms an intersecting grid shape as shown in Fig. 1 with stripe shaped rows and columns), but does not explicitly disclose wherein a width of the second strip-shaped portions is greater than a line width of the metal wires.
	Chung teaches forming a black matrix with a greater width than the touch sensing wires to have wherein a width of at least a part of the first strip-shaped portions (black matrix portion) is greater than a line width of the metal wires ([0012]).	Therefore, it would have been obvious to one of ordinary skill in the art before the Regarding claim 14, this claim is rejected for the same reasons recited with respect to the rejection of claim 5.	Regarding claim 19, this claim is rejected for the same reasons recited with respect to the rejection of claim 9.	Regarding claim 20, this claim is rejected for the same reasons recited with respect to the rejection of claim 10.

Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Huang et al. (US 2016/0004365, hereinafter “Huang”).
	Regarding claim 8, Wang discloses the touch substrate according to claim 1, but does not explicitly disclose wherein the touch substrate further comprises: 	a second touch electrode disposed above the first surface, intersecting with the first touch electrode and insulated from the first touch electrode; and 	a third over coat layer covering the second touch electrode, the first over coat 
	Regarding claim 12, this claim is rejected for the same reasons recited with respect to the rejection of claim 5.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Zou (US 2015/0277186).
	Regarding claim 6, Wang discloses the touch substrate according to claim 3, wherein orthographic projections of the first over coat layer and the second over coat .
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Qu (US 2016/0048238).
	Regarding claim 13, Wang discloses the method according to claim 11, but does not explicitly disclose wherein the forming the first over coat layer on the first surface of the base substrate comprises: 	coating a photoresist material on the first surface of the base substrate; and 	exposing and developing the coated photoresist material to form the first over coat layer on the first surface of the base substrate.  
	Qu discloses wherein the forming the first over coat layer on the first surface of the base substrate comprises ([0058], base substrate with spin-coating method): 	coating a photoresist material on the first surface of the base substrate ([0058], photoresist of black light-sensitive resin is coated); and 	exposing and developing the coated photoresist material to form the first over coat layer on the first surface of the base substrate ([0058], “subjected to exposure, development”).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PATRICK FOX whose telephone number is (571)270-3877. The examiner can normally be reached 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

JOSEPH PATRICK FOX
Examiner
Art Unit 2694



/JOSEPH P FOX/Examiner, Art Unit 2694       



/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694